DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 Line 1: The recitation “the robot head” should be amended to --a robot head-- since this is the first recitation of the claim element.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 Line 2: The recitation “the rotate head effector is an outer rotor effector” is indefinite. It is unclear what an “outer rotor effector” is. Applicant’s originally filed disclosure merely shows the rotate head effector as element 215 in Fig. 4, with the only other element numbered being 2151, which is recited in the specification as a “connecting groove.” Is the outer rotor effector the rotor portion of a motor, the housing of the motor, or some other component? For the purpose of this Office Action the recitation will be interpreted as being a housing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-16, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2019/0390704) in view of Chu (CN 205817834-U) and Jin (CN 201792342-U).
Regarding Claims 1 and 12, Hayashi discloses  a robot head and neck assembly (see Fig. 2 showing a robot having a head and neck), comprising: 
A head and neck inner skeleton (see Fig. 2, showing for example elements 322, 324, 325, 329, 335).
A head and neck outer skeleton (see Fig. 2, showing for example elements 308, 312, 316, 318), disposed on an outer side of the head and neck inner skeleton (see Fig. 2), and wrapping the head and neck inner skeleton (see Fig. 2, note: the term “wrapping” is considered a broad term defined as “to enclose as if with a protective covering”).
Wherein the head and neck inner skeleton comprises a first connecting member (see Fig. 2, showing the right side link of element 329), a swing head effector (323) (Note: the term “effector” is considered a broad term, and is being interpreted as “one that causes or brings about something”, and accordingly since the shaft 323 causes rotation it is considered an effector), a second connecting member (see Fig. 2, showing the left side link of element 329), a lift head effector (322) (Note: the term “effector” is considered a broad term, and is being interpreted as “one that causes or brings about something”, and accordingly since the shaft 322 causes rotation it is considered an effector), and a rotate head effector (321) (Note: the term “effector” is considered a broad term, and is being interpreted as “one that causes or brings about something”, and accordingly since the shaft 321 causes rotation it is considered an effector). 
Wherein the first connecting member is connected to an output end of the swing head effector (see Fig. 2, showing that the first connecting member connects the effector 321 to the outer skeleton through plate 326 and accordingly is considered the output end), a case (335) of the swing head effector is connected to one end of the second connecting member (see Fig. 2, showing a connection between the two components through shaft 323 and actuator 325; the Examiner notes that the term “connected to” is a broad term, and includes objects that are coupled to one another through other objects and is not limited to two objects that are directly connected to one another), the other end of the second connecting member is connected to an output end of the lift head effector (see Fig. 2, showing that the two components are connected through actuator 324 and shaft 321, and accordingly the two components are connected; the Examiner notes that the term “connected to” is a broad term, and includes objects that are coupled to one another through other objects and is not limited to two objects that are directly connected to one another), and an output end of the rotate head effector is connected to a case (325) of the lift head effector (see Fig. 2, showing that the two components are connected through the first connecting member; the Examiner notes that the term “connected to” is a broad term, and includes objects that are coupled to one another through other objects and is not limited to two objects that are directly connected to one another).
Wherein the head and neck outer skeleton comprises a skull outer skeleton (see Fig. 2, showing an unnumbered plate that closes aperture 390), a head outer skeleton (316), a swing head outer skeleton (318), a lift head outer skeleton (312), and a rotate head outer skeleton (336). 
Wherein the skull outer skeleton is connected to the head outer skeleton (see Fig. 2), the head outer skeleton wraps and is connected to the first connecting member (see Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the head outer skeleton works with the other outer skeleton components to enclose the first connecting member, the limitation “wrap” is met), the swing head outer skeleton is connected to the second connecting member, the swing head outer skeleton wraps the second connecting member and the swing head effector (see Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the swing head outer skeleton works with the other outer skeleton components to enclose the first connecting member, the limitation “wrap” is met), the lift head outer skeleton wraps and is connected to the lift head effector (see Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the lift head outer skeleton works with the other outer skeleton components to enclose the first connecting member, the limitation “wrap” is met), and the rotate head outer skeleton wraps and is connected to the rotate head effector (see Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the rotate head outer skeleton works with the other outer skeleton components to enclose the first connecting member, the limitation “wrap” is met).
Hayashi further discloses the connecting members, but only in sparse details, leading one having ordinary skill in the art to find an adequate joint solution with connecting members.
Chu teaches a robot head and neck inner skeleton (34) (see Fig. 3), having a swing (38), lift (40), and rotate (36) effectors (see Fig. 3). With a first connecting member (48) comprises a top plate (see Fig. 4), a first connecting stand plate (see Fig. 4, showing a left side vertical plate) and a second connecting stand plate (see Fig. 4, showing a right side vertical plate); wherein the other end of the first connecting stand plate is rotatably connected to a case of the swing head effector (see Fig. 3), and the other end of the second connecting stand plate is threaded to an output end of the swing head effector such that the first connecting member is connected to the output end of the swing head effector (see Fig. 4, showing bolt holes in element 66 which is connects the second connecting stand plate to the output shaft of the swing head effector; see also [0026] of the translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot head and neck assembly disclosed in Hayashi with the joint structure taught in Chu to provide a three degree of freedom joint using three actuators in a compact package suitable for small robots (see [0009] of the translation).
The Commination does not suggest that the connecting stand plates are threaded (i.e. connected with a threaded fastener) wherein two ends of the top plate, but rather is a single “C” shaped bracket. However, Jin teaches coupling two components in a connector having a stand plate and a top plate, where the two components are connected together using threaded fasteners (see [0029] of the translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot head and neck assembly suggested by the Combination with a connector made up of a top plate with a stand plate attached via threaded fasteners as taught in Jin to allow for easier machining of parts and for easy assembly and disassembly of parts (see [0006] of the translation).
In the resulting Combination it would necessarily follow that since there are two stand plates that both the first and the second stand plates would be fastened via fasteners to the top plate.
Regarding Claims 10, 19, and 22, Hayashi further discloses the robot head and neck assembly according to claims 1, 12, and 20, wherein: the robot head and neck assembly further comprises an outer skin (314), the outer skin comprising a skull outer skin (see Fig. 2, showing the outer skin covers the skull portion, and accordingly this portion of the skin is considered to be the skull outer skin), a head outer skin (see Fig. 2, showing the outer skin covers the head portion, and accordingly this portion of the skin is considered to be the head outer skin), a swing head outer skin and a lift head outer skin (see Fig. 2, showing the outer skin covers the lift head portion, and accordingly this portion of the skin is considered to be the lift head outer skin), the skull outer skin being connected to the skull outer skeleton and the head outer skeleton (see Fig. 2), the head outer skin being connected to the head outer skeleton (see Fig. 2), the swing head outer skin being connected to the swing head outer skeleton (see Fig. 2), and the lift head skin being connected to the lift head outer skeleton (see Fig. 2).
Regarding Claim 11, Hayashi further discloses the robot head and neck assembly according to claim 1, where the head and neck outer skeleton are made of a variety of resin (see [0045] disclosing that the outer skeleton is made of resin), but does not disclose what material the inner skeleton is made out of and accordingly does not disclose a comparative density.
However, Chu teaches that the inner skeleton should be made of a material that can “bear a certain weight” such as metal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot and neck assembly disclosed in Hayashi with a metal inner skeleton as taught in Chu to provide greater weight bearing strength to the portion of the robot that structural bears the weight of the entire robot as compared to the portion used for aesthetic purposes and not load bearing.
In the resulting Combination it would necessarily follow that the density of the head and neck outer skeleton is smaller than the density of the head and neck inner skeleton.
Regarding Claim 13, Hayashi further discloses the robot head and neck assembly according to claim 1, wherein the head and neck inner skeleton is configured to define a movement structure of the robot head and neck (see Fig. 2), and the head and neck outer skeleton is configured to define the appearance and shape of the robot head and neck (see Fig. 2).
Regarding Claim 14, the Combination further suggests the robot head and neck assembly according to claim 13, wherein the second connecting member (42) comprises a third connecting stand plate and a fourth connecting stand plate (see Fig. 4, showing two stand plates); wherein one end of the third connecting stand plate and one end of the fourth connecting stand plate are respectively threaded to the case of the swing head effector (see Figs 3 and 4, showing that the fourth plate, being the front plate as the figure is oriented, is threadably attached to the swing head effector output shaft, and accordingly is threaded to the case of the swing head effector through the output shaft), such that the case of the swing head effector is connected to one end of the second connecting member (see Fig. 4); wherein the other end of the fourth connecting stand plate is threaded to an output end of the lift head effector (see Figs. 3 and 4, showing that the back plate as the figure is oriented is connected to 50b which has a bottom portion 52 that is threadably connected to a top portion 56 which holds the lift head end effector which has the lift head effector output end, and accordingly the fourth connecting stand plate is threaded to the output end of the lift head effector), and the other end of the third connecting stand plate is rotatably connected to a case of the lift head effector (see Figs. 3 and 4, showing that the other end of third connecting plate rotatable connects to the lift head effector, since the two components are capable of rotating relative to one another), such that the other end of the second connecting member is connected to an output end of the lift head effector (see Fig. 3, showing that the second connecting member and the output end of the lift head effector make up a single three degree of freedom joint and accordingly are connected to one another).
Regarding Claim 15, the Combination further suggests that the robot head and neck assembly according to claim 14 output end of the rotate head effector is connected to the case of the lift head effector (see Chu Figs. 3 and 4, showing that the rotate and lift effectors make up the same three degree of freedom joint and accordingly are connected to each other), but not a boss and connecting groove. However, Jin teaches coupling two components together using a boss and connecting groove (see Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect two or more of the effectors to one another using a boss and connecting groove for easier machining of parts and for easy assembly and disassembly of parts (see Jin [0006] of the translation). Further, while a screw fastener connection is used in addition to the slots, it would have been obvious to use another well-known technique of joining two parts together such as a snap fit connection would provide an acceptable connection, and further that a snap fit connection would reduce the number of parts required (e.g. by reducing the need for screws) or alternatively would provide a strong connection through to redundancy.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot head and neck assembly suggested by the Combination with a boss and connecting groove connection for the “C” shaped bracket of the rotate head effector as taught in Jin to provide or easier machining of parts and for easy assembly and disassembly of parts (see Jin [0006] of the translation).
Regarding Claim 16, as best understood, the Combination further suggests the robot head and neck assembly according to claim 15, wherein the rotate head effector is an outer rotor effector (see Fig. 4, showing the rotate head effector has a housing), and the output end of the rotate head effector is a flange (see Fig. 3, showing that the output is a flange that connects to another actuator).
Regarding Claim 20, Hayashi discloses a robot head and neck assembly (see Fig. 2 showing a robot having a head and neck), comprising: 
A head and neck outer skeleton (see Fig. 2, showing for example elements 308, 312, 316, 318), disposed on an outer side of the head and neck inner skeleton (see Fig. 2), and wrapping the head and neck inner skeleton (see Fig. 2, note: the term “wrapping” is considered a broad term defined as “to enclose as if with a protective covering”).
Wherein the head and neck outer skeleton comprises a skull outer skeleton (see Fig. 2, showing an unnumbered plate that closes aperture 390), a head outer skeleton (316), a swing head outer skeleton (318), a lift head outer skeleton (312), and a rotate head outer skeleton (336). 
Wherein the skull outer skeleton is connected to the head outer skeleton (see Fig. 2), the head outer skeleton wraps and is connected to the first connecting member (see Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the head outer skeleton works with the other outer skeleton components to enclose the first connecting member, the limitation “wrap” is met), the swing head outer skeleton is connected to the second connecting member, the swing head outer skeleton wraps the second connecting member and the swing head effector (see Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the swing head outer skeleton works with the other outer skeleton components to enclose the first connecting member, the limitation “wrap” is met), the lift head outer skeleton wraps and is connected to the lift head effector (see Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the lift head outer skeleton works with the other outer skeleton components to enclose the first connecting member, the limitation “wrap” is met), and the rotate head outer skeleton wraps and is connected to the rotate head effector (see Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the rotate head outer skeleton works with the other outer skeleton components to enclose the first connecting member, the limitation “wrap” is met).
Hayashi has a three degree of freedom joint (see Fig. 2), but does not provide the specifics of the joints, leading one having ordinary skill in the art in search of an adequate solution. 
Chu teaches a three degree of freedom joint for a robot (see Fig. 3)
Wherein the head and neck inner skeleton comprises a first connecting member (48), a swing head effector (40), a second connecting member (52), a lift head effector (38), and a rotate head effector (36)
Wherein the first connecting member is directly connected to an output end of the swing head effector (see Fig. 3, showing a direction connection between 40 and 48), a case of the swing head effector is connected to one end of the second connecting member (see Fig. 3, showing a connection to plate 52), the other end of the second connecting member is directly connected to an output end of the lift head effector (see Fig. 3, showing a direct connection), and an output end of the rotate head effector is directly connected to a case of the lift head effector (see Fig. 3, note that the claim language doesn’t require a direct connection between the effector and the case, just the direct connection between the output end, accordingly the output end and the case 42 of the lift head effector).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot head and neck assembly disclosed in Hayashi with a connector made up of a top plate with a stand plate attached via threaded fasteners as taught in Jin to allow for easier machining of parts and for easy assembly and disassembly of parts (see [0006] of the translation).
In the resulting Combination it would necessarily follow that since there are two stand plates that both the first and the second stand plates would be fastened via fasteners to the top plate.
The Combination does not suggest the use of fasteners to connect the various components together, however, Jin teaches coupling two components in a robot together using threaded fasteners (see [0029] of the translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot head and neck assembly suggested by the Combination with fasteners to connect directly or indirectly the outer skeleton parts with the inner skeleton parts using fasteners as taught in Jin to allow for easier machining of parts and for easy assembly and disassembly of parts (see [0006] of the translation).
The Combination would necessarily result in wherein the skull outer skeleton is connected to the head outer skeleton (see Hayashi Fig. 2), the head outer skeleton wraps (see Hayashi Fig. 2) and is threaded to the first connecting member (see Hayashi Fig. 2, showing the outer skeleton connects to the first connecting member, and accordingly would be threaded based on Jin), the swing head outer skeleton is threaded to the second connecting member (see Chu Fig. 3, showing bolt holes for connecting various components of the joint, and that the swing head outer skeleton is connected at least indirectly to the second connecting member, and accordingly the threaded connections holding the joint together provide a threaded connection to the swing head outer skeleton), the swing head outer skeleton wraps the second connecting member and the swing head effector (see Hayashi Fig. 2), the lift head outer skeleton wraps (see Hayashi Fig. 2) and is threaded to the lift head effector (see Chu Fig. 3, showing bolt holes for connecting various components of the joint, and that the lift head outer skeleton is connected at least indirectly to the lift head effector, and accordingly the threaded connections holding the joint together provide a threaded connection to the lift head outer effector), and the rotate head outer skeleton wraps (see Hayashi Fig. 2) and is threaded to the rotate head effector (see Chu Fig. 3, showing bolt holes for connecting various components of the joint, and that the rotate head outer skeleton is connected at least indirectly to the rotate head effector connecting member, and accordingly the threaded connections holding the joint together provide a threaded connection to the rotate head outer skeleton).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2019/0390704) in view of Chu (CN 205817834-U), Jin (CN 201792342-U), and Ding (CN 108145742-A).
Regarding Claim 4, Hayashi does not disclose how the skull outer skeleton and the head outer skeleton are connected to one another for the robot head and neck assembly according to claim 1.
However, Ding which is directed connecting robot components together (see Title), teaches providing a first component (120) with a first positioning groove (142) and a second component (110) with a first positioning boss (132) to create a snap-fit connection between the first positioning boss and the first positioning groove (see Figs. 1 and 2).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a snap-fit connection between the skull outer skeleton and the head outer skeleton would provide a strong connection between the two components, while also allowing for an easier release between the two components which would in turn allow for easier replacement of a damaged component.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the skull outer skeleton and the head outer skeleton of the robot head and neck assembly disclosed in Hayashi with the respective first positioning groove and first positioning boss to form a snap connection as taught in Ding to provide a secure connection between the two components, and to improve the ability to repaid the robot by having an easily releasable connection.

Claims 5, 7-9, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2019/0390704) in view of Chu (CN 205817834-U), Jin (CN 201792342-U), and Xiong et al. (US 2019/0001488).
Regarding Claim 5, Hayashi does not disclose providing the head outer skeleton in two pieces. However, Xiong teaches in a humanoid robot providing an outer skeleton (16) for wrapping an inner skeleton (11), where the outer skeleton is formed of two separate pieces (160, 161).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing outer skeleton components, such as the head outer skeleton, in two pieces would have numerous advantages, such as allowing for easier stacking of identical unassembled components, taking up less warehouse space. Further, by having two separate pieces, allows for easier assembly by allowing the inner skeleton to be installed inside of one of the outer skeleton halves, while allowing more room to assemble the two components, as well as allowing for a visual indicator that the first half and the inner skeleton are properly aligned before closing the outer skeleton fully around the inner skeleton by attaching the second half.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the single piece head outer skeleton of the robot head and neck assembly disclosed in Hayashi with a two piece outer skeleton as taught in Xiong to allow for easier assembly of the robot head and neck assembly, as well as to allow for reduced storage required for unassembled components.
In the resulting Combination it follows that the head outer skeleton comprises a head left outer skeleton and a head right outer skeleton (see Xiong Fig. 1, showing that the skeleton is in two pieces, and that in the Combination the head outer skeleton would be modified to also be in two pieces, and further that “left” and “right” are a matter of perspective, and could be selected such that two components are a left side and a right side), the head left outer skeleton being connected to the head right outer skeleton (see Xiong [0030]), and the head left outer skeleton and the head right outer skeleton wrapping and being connected to the first connecting member (see Xiong [0030] disclosing that the two parts create a cavity between the two halves; see Hayashi Fig. 2, showing that the first connecting member is connected to the head outer skeleton through element 326).
Regarding Claim 7, Hayashi does not disclose that the swing head outer skeleton in two pieces.
However, Xiong teaches in a humanoid robot providing an outer skeleton (16) for wrapping an inner skeleton (11), where the outer skeleton is formed of two separate pieces (160, 161), and connecting the two components together with a connecting piece in the form of screws (see [0030]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing outer skeleton components, such as the swing head outer skeleton, in two pieces would have numerous advantages, such as allowing for easier stacking of identical unassembled components, taking up less warehouse space. Further, by having two separate pieces, allows for easier assembly by allowing the inner skeleton to be installed inside of one of the outer skeleton halves, while allowing more room to assemble the two components, as well as allowing for a visual indicator that the first half and the inner skeleton are properly aligned before closing the outer skeleton fully around the inner skeleton by attaching the second half.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the single piece swing head outer skeleton of the robot head and neck assembly disclosed in Hayashi with a two piece outer skeleton as taught in Xiong to allow for easier assembly of the robot head and neck assembly, as well as to allow for reduced storage required for unassembled components.
In the resulting Combination the swing head outer skeleton comprises a swing head front outer skeleton and a swing head rear outer skeleton (see Xiong Fig. 1, showing that the skeleton is in two pieces, and that in the Combination the swing head outer skeleton would be modified to also be in two pieces, and further that “front” and “back” are a matter of perspective, and could be selected such that two components are a front side and a back side), and a connecting piece (see Xiong [0030] disclosing screws, which would serve as a connecting piece), the swing head front outer skeleton being connected to the swing head rear outer skeleton by the connecting piece (see Xiong [0030]), and wrapping and being connected to the second connecting member (see Xiong [0030] disclosing that the two parts create a cavity between the two halves; see Hayashi Fig. 2, showing that second first connecting member is connected to the head outer skeleton through element 326) and the swing head front outer skeleton and the swing head rear outer skeleton wrapping the swing head effector (see Hayashi Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the swing head outer skeleton works with the other outer skeleton components to enclose the swing head effector, the limitation “wrap” is met).
Regarding Claim 8, Hayashi does not disclose providing the lift head outer skeleton in two pieces. However, Xiong teaches in a humanoid robot providing an outer skeleton (16) for wrapping an inner skeleton (11), where the outer skeleton is formed of two separate pieces (160, 161).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing outer skeleton components, such as the lift head outer skeleton, in two pieces would have numerous advantages, such as allowing for easier stacking of identical unassembled components, taking up less warehouse space. Further, by having two separate pieces, allows for easier assembly by allowing the inner skeleton to be installed inside of one of the outer skeleton halves, while allowing more room to assemble the two components, as well as allowing for a visual indicator that the first half and the inner skeleton are properly aligned before closing the outer skeleton fully around the inner skeleton by attaching the second half.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the single piece lift head outer skeleton of the robot head and neck assembly disclosed in Hayashi with a two piece outer skeleton as taught in Xiong to allow for easier assembly of the robot head and neck assembly, as well as to allow for reduced storage required for unassembled components.
In the resulting Combination it follows that the lift head outer skeleton comprises a lift head front outer skeleton and a lift head rear outer skeleton (see Xiong Fig. 1, showing that the skeleton is in two pieces, and that in the Combination the lift head outer skeleton would be modified to also be in two pieces, and further that “front” and “rear” are a matter of perspective, and could be selected such that two components are a front side and a back side), the head left outer skeleton being connected to the head right outer skeleton (see Xiong [0030]), and the lift head front outer skeleton and the lift head rear outer skeleton being connected to the lift head rear outer skeleton and wrapping the lift head effector (see Hayashi Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the lift head outer skeleton works with the other outer skeleton components to enclose the lift head effector, the limitation “wrap” is met), and the lift head front outer skeleton and the lift head rear outer skeleton being both connected to the case of the lift head effector (see Xiong [0030] disclosing that the two parts create a cavity between the two halves; see Hayashi Fig. 2, showing that the case 325 is connected to the lift head outer skeleton through elements 326, 329, 316, and 314).
Regarding Claim 9, Hayashi does not disclose providing the rotate head outer skeleton in two pieces. However, Xiong teaches in a humanoid robot providing an outer skeleton (16) for wrapping an inner skeleton (11), where the outer skeleton is formed of two separate pieces (160, 161).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing outer skeleton components, such as the rotate head outer skeleton, in two pieces would have numerous advantages, such as allowing for easier stacking of identical unassembled components, taking up less warehouse space. Further, by having two separate pieces, allows for easier assembly by allowing the inner skeleton to be installed inside of one of the outer skeleton halves, while allowing more room to assemble the two components, as well as allowing for a visual indicator that the first half and the inner skeleton are properly aligned before closing the outer skeleton fully around the inner skeleton by attaching the second half.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the single piece rotate head outer skeleton of the robot head and neck assembly disclosed in Hayashi with a two piece outer skeleton as taught in Xiong to allow for easier assembly of the robot head and neck assembly, as well as to allow for reduced storage required for unassembled components.
In the resulting Combination it follows that the rotate head outer skeleton comprises a rotate head front outer skeleton and a rotate head rear outer skeleton (see Xiong Fig. 1, showing that the skeleton is in two pieces, and that in the Combination the rotate head outer skeleton would be modified to also be in two pieces, and further that “front” and “rear” are a matter of perspective, and could be selected such that two components are a front side and a back side), the rotate head front outer skeleton and the rotate head rear outer skeleton being both connected to a case (324) of the rotate head effector (see Xiong [0030] disclosing that the two parts create a cavity between the two halves; see Hayashi Fig. 2, showing that the case 324 is connected to the rotate head outer skeleton through elements 326, 318, 316, and 314). , the rotate head front outer skeleton being connected the rotate head rear outer skeleton and wrapping the rotate head effector (see Hayashi Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the rotate head outer skeleton works with the other outer skeleton components to enclose the rotate head effector, the limitation “wrap” is met).
Regarding Claim 17, Hayashi does not disclose providing the head outer skeleton in two pieces. However, Xiong teaches in a humanoid robot providing an outer skeleton (16) for wrapping an inner skeleton (11), where the outer skeleton is formed of two separate pieces (160, 161).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing outer skeleton components, such as the head outer skeleton, in two pieces would have numerous advantages, such as allowing for easier stacking of identical unassembled components, taking up less warehouse space. Further, by having two separate pieces, allows for easier assembly by allowing the inner skeleton to be installed inside of one of the outer skeleton halves, while allowing more room to assemble the two components, as well as allowing for a visual indicator that the first half and the inner skeleton are properly aligned before closing the outer skeleton fully around the inner skeleton by attaching the second half.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the single piece head outer skeleton of the robot head and neck assembly disclosed in Hayashi with a two piece outer skeleton as taught in Xiong to allow for easier assembly of the robot head and neck assembly, as well as to allow for reduced storage required for unassembled components.
In the resulting Combination it follows that the head outer skeleton comprises a head left outer skeleton and a head right outer skeleton (see Xiong Fig. 1, showing that the skeleton is in two pieces, and that in the Combination the head outer skeleton would be modified to also be in two pieces, and further that “left” and “right” are a matter of perspective, and could be selected such that two components are a left side and a right side), the head left outer skeleton being connected to the head right outer skeleton (see Xiong [0030]), and the head left outer skeleton and the head right outer skeleton wrapping and being connected to the first connecting member (see Xiong [0030] disclosing that the two parts create a cavity between the two halves; see Hayashi Fig. 2, showing that the first connecting member is connected to the head outer skeleton through element 326). Further, the swing head outer skeleton comprises a swing head front outer skeleton and a swing head rear outer skeleton (see Xiong Fig. 1, showing that the skeleton is in two pieces, and that in the Combination the swing head outer skeleton would be modified to also be in two pieces, and further that “front” and “back” are a matter of perspective, and could be selected such that two components are a front side and a back side), and a connecting piece (see Xiong [0030] disclosing screws, which would serve as a connecting piece), the swing head front outer skeleton being connected to the swing head rear outer skeleton by the connecting piece (see Xiong [0030]), and wrapping and being connected to the second connecting member (see Xiong [0030] disclosing that the two parts create a cavity between the two halves; see Hayashi Fig. 2, showing that second first connecting member is connected to the head outer skeleton through element 326) and the swing head front outer skeleton and the swing head rear outer skeleton wrapping the swing head effector (see Hayashi Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the swing head outer skeleton works with the other outer skeleton components to enclose the swing head effector, the limitation “wrap” is met).
Regarding Claim 18, Hayashi does not disclose providing the head outer skeleton in two pieces. However, Xiong teaches in a humanoid robot providing an outer skeleton (16) for wrapping an inner skeleton (11), where the outer skeleton is formed of two separate pieces (160, 161).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing outer skeleton components, such as the head outer skeleton, in two pieces would have numerous advantages, such as allowing for easier stacking of identical unassembled components, taking up less warehouse space. Further, by having two separate pieces, allows for easier assembly by allowing the inner skeleton to be installed inside of one of the outer skeleton halves, while allowing more room to assemble the two components, as well as allowing for a visual indicator that the first half and the inner skeleton are properly aligned before closing the outer skeleton fully around the inner skeleton by attaching the second half.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the single piece head outer skeleton of the robot head and neck assembly disclosed in Hayashi with a two piece outer skeleton as taught in Xiong to allow for easier assembly of the robot head and neck assembly, as well as to allow for reduced storage required for unassembled components.
In the resulting Combination it follows that the lift head outer skeleton comprises a lift head front outer skeleton and a lift head rear outer skeleton (see Xiong Fig. 1, showing that the skeleton is in two pieces, and that in the Combination the lift head outer skeleton would be modified to also be in two pieces, and further that “front” and “rear” are a matter of perspective, and could be selected such that two components are a front side and a back side), the head left outer skeleton being connected to the head right outer skeleton (see Xiong [0030]), and the lift head front outer skeleton and the lift head rear outer skeleton being connected to the lift head rear outer skeleton and wrapping the lift head effector (see Hayashi Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the lift head outer skeleton works with the other outer skeleton components to enclose the lift head effector, the limitation “wrap” is met), and the lift head front outer skeleton and the lift head rear outer skeleton being both connected to the case of the lift head effector (see Xiong [0030] disclosing that the two parts create a cavity between the two halves; see Hayashi Fig. 2, showing that the case 325 is connected to the lift head outer skeleton through elements 326, 329, 316, and 314). 
In the resulting Combination it follows that the rotate head outer skeleton comprises a rotate head front outer skeleton and a rotate head rear outer skeleton (see Xiong Fig. 1, showing that the skeleton is in two pieces, and that in the Combination the rotate head outer skeleton would be modified to also be in two pieces, and further that “front” and “rear” are a matter of perspective, and could be selected such that two components are a front side and a back side), the rotate head front outer skeleton and the rotate head rear outer skeleton being both connected to a case (324) of the rotate head effector (see Xiong [0030] disclosing that the two parts create a cavity between the two halves; see Hayashi Fig. 2, showing that the case 324 is connected to the rotate head outer skeleton through elements 326, 318, 316, and 314). , the rotate head front outer skeleton being connected the rotate head rear outer skeleton and wrapping the rotate head effector (see Hayashi Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the rotate head outer skeleton works with the other outer skeleton components to enclose the rotate head effector, the limitation “wrap” is met).
Regarding Claim 21, Hayashi does not disclose providing the head outer skeleton in two pieces. However, Xiong teaches in a humanoid robot providing an outer skeleton (16) for wrapping an inner skeleton (11), where the outer skeleton is formed of two separate pieces (160, 161).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing outer skeleton components, such as the head outer skeleton, in two pieces would have numerous advantages, such as allowing for easier stacking of identical unassembled components, taking up less warehouse space. Further, by having two separate pieces, allows for easier assembly by allowing the inner skeleton to be installed inside of one of the outer skeleton halves, while allowing more room to assemble the two components, as well as allowing for a visual indicator that the first half and the inner skeleton are properly aligned before closing the outer skeleton fully around the inner skeleton by attaching the second half.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the single piece head outer skeleton of the robot head and neck assembly disclosed in Hayashi with a two piece outer skeleton as taught in Xiong to allow for easier assembly of the robot head and neck assembly, as well as to allow for reduced storage required for unassembled components.
In the resulting Combination it follows that the head outer skeleton comprises a head left outer skeleton and a head right outer skeleton (see Xiong Fig. 1, showing that the skeleton is in two pieces, and that in the Combination the head outer skeleton would be modified to also be in two pieces, and further that “left” and “right” are a matter of perspective, and could be selected such that two components are a left side and a right side), the head left outer skeleton being connected to the head right outer skeleton (see Xiong [0030]), and the head left outer skeleton and the head right outer skeleton wrapping and being connected to the first connecting member (see Xiong [0030] disclosing that the two parts create a cavity between the two halves; see Hayashi Fig. 2, showing that the first connecting member is connected to the head outer skeleton through element 326).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing outer skeleton components, such as the swing head outer skeleton, in two pieces would have numerous advantages, such as allowing for easier stacking of identical unassembled components, taking up less warehouse space. Further, by having two separate pieces, allows for easier assembly by allowing the inner skeleton to be installed inside of one of the outer skeleton halves, while allowing more room to assemble the two components, as well as allowing for a visual indicator that the first half and the inner skeleton are properly aligned before closing the outer skeleton fully around the inner skeleton by attaching the second half.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the single piece swing head outer skeleton of the robot head and neck assembly disclosed in Hayashi with a two piece outer skeleton as taught in Xiong to allow for easier assembly of the robot head and neck assembly, as well as to allow for reduced storage required for unassembled components.
In the resulting Combination the swing head outer skeleton comprises a swing head front outer skeleton and a swing head rear outer skeleton (see Xiong Fig. 1, showing that the skeleton is in two pieces, and that in the Combination the swing head outer skeleton would be modified to also be in two pieces, and further that “front” and “back” are a matter of perspective, and could be selected such that two components are a front side and a back side), and a connecting piece (see Xiong [0030] disclosing screws, which would serve as a connecting piece), the swing head front outer skeleton being connected to the swing head rear outer skeleton by the connecting piece (see Xiong [0030]), and wrapping and being connected to the second connecting member (see Xiong [0030] disclosing that the two parts create a cavity between the two halves; see Hayashi Fig. 2, showing that second first connecting member is connected to the head outer skeleton through element 326) and the swing head front outer skeleton and the swing head rear outer skeleton wrapping the swing head effector (see Hayashi Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the swing head outer skeleton works with the other outer skeleton components to enclose the swing head effector, the limitation “wrap” is met).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing outer skeleton components, such as the lift head outer skeleton, in two pieces would have numerous advantages, such as allowing for easier stacking of identical unassembled components, taking up less warehouse space. Further, by having two separate pieces, allows for easier assembly by allowing the inner skeleton to be installed inside of one of the outer skeleton halves, while allowing more room to assemble the two components, as well as allowing for a visual indicator that the first half and the inner skeleton are properly aligned before closing the outer skeleton fully around the inner skeleton by attaching the second half.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the single piece lift head outer skeleton of the robot head and neck assembly disclosed in Hayashi with a two piece outer skeleton as taught in Xiong to allow for easier assembly of the robot head and neck assembly, as well as to allow for reduced storage required for unassembled components.
In the resulting Combination it follows that the lift head outer skeleton comprises a lift head front outer skeleton and a lift head rear outer skeleton (see Xiong Fig. 1, showing that the skeleton is in two pieces, and that in the Combination the lift head outer skeleton would be modified to also be in two pieces, and further that “front” and “rear” are a matter of perspective, and could be selected such that two components are a front side and a back side), the head left outer skeleton being connected to the head right outer skeleton (see Xiong [0030]), and the lift head front outer skeleton and the lift head rear outer skeleton being connected to the lift head rear outer skeleton and wrapping the lift head effector (see Hayashi Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the lift head outer skeleton works with the other outer skeleton components to enclose the lift head effector, the limitation “wrap” is met), and the lift head front outer skeleton and the lift head rear outer skeleton being both connected to the case of the lift head effector (see Xiong [0030] disclosing that the two parts create a cavity between the two halves; see Hayashi Fig. 2, showing that the case 325 is connected to the lift head outer skeleton through elements 326, 329, 316, and 314).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing outer skeleton components, such as the rotate head outer skeleton, in two pieces would have numerous advantages, such as allowing for easier stacking of identical unassembled components, taking up less warehouse space. Further, by having two separate pieces, allows for easier assembly by allowing the inner skeleton to be installed inside of one of the outer skeleton halves, while allowing more room to assemble the two components, as well as allowing for a visual indicator that the first half and the inner skeleton are properly aligned before closing the outer skeleton fully around the inner skeleton by attaching the second half.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the single piece rotate head outer skeleton of the robot head and neck assembly disclosed in Hayashi with a two piece outer skeleton as taught in Xiong to allow for easier assembly of the robot head and neck assembly, as well as to allow for reduced storage required for unassembled components.
In the resulting Combination it follows that the rotate head outer skeleton comprises a rotate head front outer skeleton and a rotate head rear outer skeleton (see Xiong Fig. 1, showing that the skeleton is in two pieces, and that in the Combination the rotate head outer skeleton would be modified to also be in two pieces, and further that “front” and “rear” are a matter of perspective, and could be selected such that two components are a front side and a back side), the rotate head front outer skeleton and the rotate head rear outer skeleton being both connected to a case (324) of the rotate head effector (see Xiong [0030] disclosing that the two parts create a cavity between the two halves; see Hayashi Fig. 2, showing that the case 324 is connected to the rotate head outer skeleton through elements 326, 318, 316, and 314). , the rotate head front outer skeleton being connected the rotate head rear outer skeleton and wrapping the rotate head effector (see Hayashi Fig. 2, “wrap” is considered a broad term and is being interpreted to mean “to enclose as if with a protective covering” and accordingly since the rotate head outer skeleton works with the other outer skeleton components to enclose the rotate head effector, the limitation “wrap” is met).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over H Hayashi et al. (US 2019/0390704) in view of Chu (CN 205817834-U), Jin (CN 201792342-U), Ding (CN 108145742-A), and Xiong et al. (US 2019/0001488).
Regarding Claim 6, the Combination does not disclose that the head left outer skeleton and the head right outer skeleton are connected by a snap-fitting.
However, Ding which is directed connecting robot components together (see Title), teaches providing a first component (120) with a first second groove (142) and a second component (110) with a second positioning boss (132) to create a snap-fit connection between the second positioning boss and the second positioning groove (see Figs. 1 and 2).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a snap-fit connection between the head right outer skeleton and the head left outer skeleton would provide a strong connection between the two components, while also allowing for an easier release between the two components which would in turn allow for easier replacement of a damaged component. Further, using snap-fitting would reducing the number of components required to couple the two skull halves together, since screws would no longer be required to connect the two halves.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the head left outer skeleton and the head right outer skeleton of the robot head and neck assembly suggested by the Combination with the respective second positioning boss and second positioning groove to form a snap connection as taught in Ding to provide a secure connection between the two components, and to improve the ability to repaid the robot by having an easily releasable connection, while also reducing the number of components required by alleviating the need for screws.

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Page 17 Lines 14-23: Applicant argues that the components listed in Hayashi for the swing head outer skeleton, lift head outer skeleton, and rotate head outer skeleton, are not located on the head and neck of the robot. This is not persuasive. The Examiner notes that Applicant is merely labeling the components as a "head and neck structure" while not actually claiming any structure limiting the joint to be specifically be a head and neck, and further that the claimed structure is identical to the structured disclosed in Hayashi as set forth above; accordingly, the label "head and neck" are being treated as a label for distinguishing the various components, and thus are being provided with limited to no patentable weight.1
Page 17 Lines 24 – Page 18 Line 12: Applicant argues that in Hayashi the lift, swing, and head outer skeletons do not wrap around inner skeleton, and that only the skull outer skeleton portion wraps the inner skeleton. This is not persuasive. The term “wraps” is considered a broad term, and is defined as “to enclose as if with a protective covering.” As shown in Hayashi Fig. 2, the outer skeletons 308, 312, 316, 318 all enclose as if to protect the inner skeleton portions of the robot. The limitation “wrap” does not require a longitudinal alignment between the outer skeleton portion and the inner skeleton portion as asserted by Applicant, and accordingly, the longitudinal offset is still considered to be a wrap since the outer skeleton encloses the inner skeleton.
Page 17 Line 18 – Page 19 Line 5: Applicant argues that the newly added claim limitations of Claim 1 requiring a top plate, first connecting stand plate, and second connecting stand plate, where the second connecting stand plate is threaded to the output of the swing head effector and the first connecting stand plate is rotatably connected to a case of the swing head effector. This is not persuasive. As set forth in the rejection of Claim 1 above, these limitations are taught in Chu which teaches the structure of having a top plate and two stand plates, and Jin which teaches the threaded connections between the components

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964): Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.